Citation Nr: 0319208	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to a compensable rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to December 
1988.

This case comes before the Board on appeal from an April 2000 
rating decision of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
previously before the Board and was the subject of a 
September 2001 Board decision.  That decision granted an 
increased rating for bilateral varicose veins, denied a 
compensable rating for anemia with blackout spells, and 
remanded the two claims at issue in this decision 
(entitlement to an increased rating for PTSD, and entitlement 
to a compensable rating for chronic sinusitis).  Therefore, 
the issues listed on the front page of this decision are the 
only issues currently before the Board.

The veteran and her husband testified at two hearings before 
the undersigned Veterans Law Judge on January 25, 2001 and 
March 11, 2003.  Copies of the transcripts of those hearings 
have been associated with the record on appeal.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran indicated in her testimony at the March 11, 2003 
hearing that she had applied for and had been denied Social 
Security benefits.  In addition she testified that she was 
receiving vocational rehabilitation from VA.  The records 
related to the claim for Social Security benefits and her VA 
vocational rehabilitation records are not in the claims 
folder.  The veteran's spouse indicated that he had hospital 
records attesting to the veteran's abusive behavior.  The 
case was held in abeyance pending receipt of this information 
and it has not been received.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	Request the following records concerning the 
veteran from the Social Security Administration: 
All records related to the veteran's claim for 
Social Security benefits including all medical 
records and copies of all decisions or 
adjudications.

2.	The RO should obtain a copy of the veteran's 
vocational rehabilitation folder and associate 
it with the claims folder.

3.	The RO must review the claims ensuring 
that the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002) are completed.  
Particularly, the RO must notify the 
appellant of the applicable provisions 
of the VCAA, including what evidence 
is needed to support her claim, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  
The veteran should be specifically 
asked to submit the medical records 
referred to by her husband at the 
Board hearing in March 2003 or to give 
the necessary information and 
authorization for VA to obtain those 
records.

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




